Citation Nr: 1453130	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-47 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for residuals of a head injury. 

5. Entitlement to service connection for dental trauma for compensation purposes.

6. Entitlement to service connection for a jaw disability.

7. Entitlement to service connection for degenerative disc disease of the cervical and lumbar spine.

8. Entitlement to service connection for hypertension.
9.  Entitlement to service connection for a skin disability of the feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and son


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2012, the Veteran, his spouse, and son testified at a personal hearing before the undersigned sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for bilateral hearing loss, residuals of a head injury, cervical and lumbar spine disability, and skin disability of the feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A June 1992 rating decision denied the claims of entitlement to service connection for bilateral hearing loss and residuals of a head injury, and the decision was not appealed.
 
2. Evidence received since the June 1992 decision is new, relates to an unestablished fact necessary to grant the claims, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a bilateral hearing loss and residuals of a head injury. 

3. The Veteran does not have a dental disability manifested by loss of substance of the mandible or maxilla, or loss of teeth due to bone loss from trauma or disease.

4. The competent and probative evidence of record does not establish that the Veteran has a jaw disability.

5. Hypertension did not have its onset in service, manifest within one year of the Veteran's discharge from service, and is not shown to be causally or etiologically a result of military service.


CONCLUSIONS OF LAW

1. The June 1992 rating decision is final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is both new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3. Evidence submitted to reopen the claim of entitlement to service connection for residuals of a head injury is both new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4. The criteria for entitlement to service connection for dental trauma for compensation purposes have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.381 (2014).

5. The criteria for entitlement to service connection for a jaw disability have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.318 (2014).

6. The criteria for entitlement to service connection for hypertension have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

In this decision, the Board grants the Veteran's claims to reopen previously denied claims for service connection for bilateral hearing loss and residuals of a head injury.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to those claims.

Regarding the claims for service connection for dental trauma, a jaw disability, and hypertension, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in July 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ or Decision Review Officer who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the undersigned confirmed the issues on appeal, informed the Veteran of the evidence necessary to substantiate claims for service connection, including offering guidance on obtaining medical opinions relating his disabilities to service.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims. The Veteran's service treatment records, VA medical records, private treatment records. and the reports of March 2011 VA dental and jaw examinations with October 2011 addenda were reviewed by both the AOJ and the Board in connection with adjudication of his claims. 

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The Veteran's service treatment records and VA and private treatment records were reviewed by both the agency of original jurisdiction (AOJ) and the Board.  

Not all of the Veteran's service treatment records are of record.  AOJ's attempts to retrieve them are documented, including a formal finding that they are unavailable.  In cases where VA is unable to obtain some or all of the Veteran's service treatment records, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  All procedures to obtain any potentially missing service treatment records were correctly followed, and since all efforts have been exhausted, further attempts would be futile, so there is no basis for any further pursuit of his service treatment records.  38 C.F.R. 
§ 3.159(c)(2) and (3).  The denial of the dental, jaw, and hypertension claims below turns on post-service medical evidence.  Therefore, the Board determines that further efforts to obtain the remainder of the Veteran's service treatment records are not necessary.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claims.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the report and opinion, he provided an assessment of the Veteran's symptoms and diagnosis that was consistent with the findings at the examination and other evidence in the claims file.  Nothing suggests that either examiner documented findings inconsistent with the medical history outlined in the claims file or not representative of the Veteran's symptomatology; therefore, the Board finds the VA examination reports in this case adequate for rating purposes.  

There were no VA examinations performed or opinions obtained with regard to the hypertension claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. 

In this case, any current medical opinion linking hypertension to the Veteran's military service would necessarily be based upon the unsubstantiated history provided by the Veteran decades following his discharge from service and in contradiction with the medical evidence of record.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the current disability or that the Veteran had the claimed disability is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, there is no assertion of symptoms of hypertension in service, only statements of the Veteran, his spouse, and son, that he has hypertension as a result of service.  In fact, the Veteran has not asserted that his disability first manifested in service.  Therefore, the Board finds the evidence insufficient to warrant obtaining an opinion.

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.


II. New and Material Evidence

A June 1992 rating decision denied claims of entitlement to service connection for bilateral hearing loss and residuals of a head injury on the basis that there was no evidence in service or post-service of the disabilities at issue.  The Veteran did not appeal this decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends that he sustained a head injury when his vehicle hit a landmine in service.  He also contends that the landmine affected his hearing, as did artillery and weapons fire.  The evidence of record in June 1992 consisted of the Veteran's service treatment records and his statements on his application for benefits.  Since that time, he has submitted additional details about his in-service noise exposure and relating to the landmine explosion, including photographs he reports were taken after that event that show injury to his face and damage to his vehicle.  This evidence is new in that it was not of record in June 1992, and it is material in that it addresses the unestablished fact of in-service disease, event, or injury.  Thus, it raises a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claims of entitlement to service connection for a bilateral hearing loss and residuals of a head injury has been received, and the claims, to this extent only, are granted.

III.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted. See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension to a degree 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Id. When a chronic disease identity is established in service, or within an applicable presumptive period, there is no requirement of evidentiary showing of continuity. Id. For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A veteran's lay statements may be sufficient evidence in any claim for service connection.

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Presumptions of service connection are not intended to limit service connection to that basis of entitlement when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran contends that he suffered dental trauma and a jaw disability as a result of his vehicle hitting a landmine during service.  He also contends that he has hypertension as a result of service.  Therefore, he claims entitlement to service connection for these disabilities.  

VA treatment records establish that the Veteran is diagnosed with hypertension.  Therefore, he has a current disability with regard to that claim.  However, there was nothing in the Veteran's service treatment records to suggest that the Veteran had hypertension during service.  Further, there is no competent evidence establishing a relationship between the Veteran's hypertension and his military service.   

Although the Veteran has not offered an approximate date for the onset of his hypertension, his testimony in June 2012, as well as that of his wife and son, reflects that the diagnosis was years after service.  Therefore, the Veteran is not entitled to service connection on the basis that the disability was diagnosed within one year of discharge.  38 C.F.R. § 3.309.  Moreover, there is no competent evidence relating the Veteran's hypertension to his military service.   

The Board has considered the lay statements and testimony of the Veteran and his spouse and son. Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   Lay statements are competent to speak to symptoms of his disability, however, the etiology of hypertension is a determination requiring specialized knowledge and requires testing by a medical professional.  The Board acknowledges that the Veteran's spouse is a nurse; but she offered no information other than concerning when the Veteran's hypertension was first suspected, many years after service.  Thus, the Board determines that there is no competent evidence relating the Veteran's hypertension to his military service. 

With regard to the dental trauma and jaw disability, service treatment records are negative for any injury to the Veteran's teeth or jaw in service.   Nevertheless, the Veteran is competent to describe the injury to his jaw during the landmine explosion, and he has submitted photographs that support his account of events.  

Even so, the competent medical evidence does not show that the Veteran has a current dental or jaw disability that may be service-connected.  At, the March 2011 dental examination, the diagnoses were generalized carious lesions and chronic periodontitis.  The examiner stated that if the teeth had loosened as a result of the landmine explosion, they would have required the crown and bridge work the Veteran had received.  He also indicated that the six upper and lower teeth affected would need to be repaired or replaced.  

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2014), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).   For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.

Replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381.  As the Veteran does not have loss of substance of the mandible or maxilla, or loss of teeth due to bone loss from trauma or disease, he does not have a dental disability for which monthly compensation may be granted.  
With respect to the Veteran's jaw disability, the examiner noted that repeated opening and closing of the jaw caused no pain, dysfunction, or decreased range of motion of the jaw.  (Range of motion to 49 millimeters (mm.) intercisal opening and 8 mm left lateral excursion and 9 mm right lateral excursion was within normal limits.)  No disability of the jaw was diagnosed, and there is no evidence of record offering a diagnosis.  Therefore, the Board concludes that the claim of entitlement to service connection a jaw disability must be denied on the basis that there was no current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against a finding that the Veteran had a jaw disability at any point during the claims period or within a short time prior to filing the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement for a current disability is met if a disability has been present at any point during the claim period) and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that the requirement for a current disability could potentially be satisfied if there was a showing a disability within a short time prior to filing the claim).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims. Therefore, the claims must be denied.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened, and, to that extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for residuals of a head injury is reopened and, to that extent, the appeal is granted.

Entitlement to service connection for dental trauma for compensation purposes is denied.

Entitlement to service connection for a jaw disability is denied.  

Entitlement to service connection for hypertension is denied.



REMAND

Regrettably, the Board determines that a remand is necessary of the Veteran's bilateral hearing loss, head injury, cervical spine, and hypertension claims.  

The Veteran was afforded a VA examination for his bilateral hearing loss in March 2011.  The audiologist opined that, given the normal hearing at discharge from service and the lack of shift in pure tone thresholds from entrance to discharge, the Veteran's bilateral hearing loss was not caused by or a result of military service.  The VA examiner then offered an addendum opinion in October 2011 that cited an Institute of Medicine report that reached a similar conclusion.  However, ultimately, the examiner's opinion relies on normal hearing at separation, which is not a sufficient basis for a negative opinion.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, the Board requires an additional opinion as to the etiology of the Veteran's bilateral hearing loss. 

With regard to the head injury claim, the March 2011 VA examiner stated that there were no residuals of a head injury, but then documented the Veteran's headaches.  She did not offer an opinion as to the etiology of the headaches.  Consequently, the examination report is inadequate.  Barr, 21 Vet. App. at 312.

At the March 2011 VA spine examination, the examiner stated that it is as likely as not that the Veteran's neck and back disabilities are related to the landmine incident in the military.  However, the examiner did not have the claims file at that time, and upon review of the claims file, in December 2011, she concluded that she could not resolve the issue without resorting to mere speculation and also that the disabilities as likely as not related to aging.  Thus, the December 2011 opinion is contradictory.  In addition, none of these opinions offered a rationale; therefore, they are inadequate, and another opinion is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

A VA examination of the Veteran's feet was performed in March 2011.  The examiner diagnosed dermatitis and noted that the Veteran reported that he had experienced little red blisters on the arches of his feet intermittently since service.  However, the examiner opined that it is less likely than not that the dermatitis was caused by or the result of service because there was no related injury or documentation of treatment in service.   The examiner did not address the Veteran's assertions of symptoms since service, which he is competent to describe.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  Therefore, the Board determines that another VA skin examination should be scheduled.
  
In addition, it is apparent that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in Tuskegee, Alabama.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, all VA treatment notes for the Veteran from the Tuskegee VAMC should be associated with the claims file. 

Finally, the Veteran has not been afforded a VA examination with regard to his claims.  The Veteran has offered evidence of an in-service event, current disabilities, and a possible relationship between them, which is sufficient to warrant VA examinations to assess the existence and etiology of the claimed disabilities.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA examination to assess the etiology of his bilateral hearing loss.  The claims file must be provided to the examiner in conjunction with the examination.  Upon review of the file and a physical examination, the examiner should offer an opinion as to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss is causally or etiologically a result of his military service, began in service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.  The examiner is advised that the lack of documentation of hearing loss in service treatment records or a normal separation examination is not a sufficient rationale for a negative opinion.

2.  Schedule the Veteran for the appropriate VA examination to assess the etiology of his cervical spine and lumbar spine disabilities.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Provide diagnoses for all disabilities identified that are pertinent to the cervical spine and lumbar spine.

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed disability of the cervical spine began in service, was caused by service, or is otherwise related to service?

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed disability of the lumbar spine began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

 A complete rationale must be provided for any opinion offered.
 
3. Schedule the Veteran for the appropriate VA examination to assess the etiology of a skin disability of the feet.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Provide diagnoses for all skin disabilities of the feet.

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed skin disability of the feet, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

 A complete rationale must be provided for any opinion offered.  The examiner must not only document, but also consider the Veteran's descriptions of his symptoms in service and since service in forming the opinion.

3.  Schedule the Veteran for the appropriate VA examination to assess the etiology of headaches and any other identified residuals of head injury.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Provide diagnoses for all disabilities identified that are pertinent residuals of a head injury.

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed disability, including headaches, are residuals of a head injury sustained in service began in service, was caused by service, or is otherwise related to service?
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

 A complete rationale must be provided for any opinion offered.

4. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2014).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal. If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


